Wright, J.
I. Where a person is prosecuted under § 724 of the Revision of 1860, for refusing to make the oath or affirmation therein required, it is not necessary to prove that the assessor administered said oath, and that the party failed to make it. If he is requested to make it and refuses, without sufficient excuse, he is liable.
II. If the .assessor filed his' official bond, took thfe oath of office, and entered upon the discharge of his duties, he became an officer de facto, at least, and the party refusing *586to take the required oatb cannot escape liability by showing that the bond was informal, that the oath was not indorsed upon his bond, or any other similar irregularity. The party charged cannot, except at his peril, undertake to determine that the officer has not been qualified so as to-entitle him to discharge the duties of his office.
III. In such prosecution it is not necessary for the county to show, in the first instance, from the township record, the election and qualification of the assessor, and especially is this true, when the defendant did not base his refusal to take the oath upon the fact that the officer was not the assessor of his township.. It may be shown by the assessor’s own oath that he was the assessor, and was acting as such at the time of such refusal.
Affirmed.